               Case 2:20-cr-00164-RSL Document 8 Filed 04/27/21 Page 1 of 2




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                  Case No. CR20-164RSL

10                           Plaintiff,                           ORDER DENYING
11                      v.                                        REQUEST FOR EARLY
                                                                  TERMINATION OF
12     EARL WORTHY,                                               SUPERVISED RELEASE
13                           Defendant.
14
15          This matter comes before the Court on defendant’s request for early termination of
16 defendant’s supervised release. Dkt. # 6.
17          On May 9, 2016, defendant pled guilty to conspiracy to defraud the government, in
18 violation of 18 U.S.C. § 286; mail fraud, in violation of 18 U.S.C. § 1341; and aggravated
19 identity theft, in violation of 18 U.S.C. § 1028A. Dkt. # 2-1. The U.S. District Court for the
20 District of Alaska sentenced defendant to 70 months in custody and three years of supervised
21 release. Dkt. # 2-2. This Court accepted jurisdiction over defendant on September 29, 2020. Dkt.
22 # 1. Defendant’s supervision is set to expire on October 9, 2022. Dkt. # 6 at 2.
23          The Court “may, after considering the factors set forth in [18 U.S.C. § 3553(a)] . . .
24 terminate a term of supervised release and discharge the defendant released at any time after the
25 expiration of one year of supervised release . . . if it is satisfied that such action is warranted by
26 the conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e). The
27 Court enjoys “discretion to consider a wide range of circumstances when determining whether
28
     ORDER DENYING REQUEST FOR
     TERMINATION OF SUPERVISED RELEASE - 1
              Case 2:20-cr-00164-RSL Document 8 Filed 04/27/21 Page 2 of 2




 1 to grant early termination.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014) (citing
 2 United States v. Pregent, 190 F.3d 279, 283 (4th Cir. 1999)).
 3         The Court is pleased to learn that defendant is doing well under supervised release and
 4 commends defendant’s efforts. Considering, however, defendant’s lengthy criminal history and
 5 risk of reoffending, the Court finds that it would be premature to terminate supervised release.
 6 See 18 U.S.C. §§ 3583(e)(1), 3553(a). Accordingly, at this time, defendant’s request for early
 7 termination of supervision (Dkt. # 6) is DENIED. The Court encourages defendant to be
 8 consistent with restitution payments and the other conditions of supervision, and the Court
 9 would consider a renewed request for early termination any time after October 9, 2021.
10 Additionally, if defendant requests Court approval to visit Costa Rica for his wedding, the Court
11 anticipates that it would endorse such a trip.
12         IT IS SO ORDERED.
13
14         DATED this 27th day of April, 2021.
15
16
17                                                   A
                                                     Robert S. Lasnik
18                                                   United States District Judge
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING REQUEST FOR
     TERMINATION OF SUPERVISED RELEASE - 2
